internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b07-plr-120753-02 date date re legend corporation state address a b c d date e f g h i j k plr-120753-02 l m n dear sir we received your letter requesting rulings under sec_216 and sec_1032 of the internal_revenue_code this letter responds to your request the represented facts are as follows corporation is a cooperative_housing_corporation organized under the laws of state corporation owns the apartment building located at address building building contains a residential units and b commercial units currently all of corporation’s issued and outstanding shares are allocated to the residential apartments the commercial units at issue currently are leased by corporation to unrelated third parties the leases will expire on or before date corporation proposes to convert the c commercial units on floor d to cooperative ownership corporation will allocate newly issued shares to the commercial units for sale the commercial units are e f and g square feet in size corporation anticipates allocating h i and j shares to the c commercial units respectively corporation arrived at these share values by extrapolating from the allocation plan for the rest of the building a purchaser of shares attributable to one of the commercial units will enter into a proprietary lease with the corporation the proprietary lease will grant a purchaser of the shares attributable to a commercial unit the right to occupy the unit for dwelling purposes the proprietary lease also will entitle the purchaser to occupy the unit for commercial purposes the proprietary lease will grant a purchaser of the shares attributable to one of the commercial units the absolute right solely by reason of the purchaser’s ownership of the shares to convert the commercial unit to a residential apartment taxpayer has submitted the opinion of an expert on building and zoning issues on the feasibility of converting the commercial units into residential apartments the governing zoning rules and regulations allow as of right the use of the commercial units for residential purposes the commercial units presently contain full bathrooms but lack kitchen facilities the estimated cost of converting the commercial units to residential apartments structurally similar to others in the building is approximately dollar_figurek each the approximate fair market values of the units after conversion to residential apartments are dollar_figurel m and n you request the following rulings the allocation of shares to each of the floor d commercial units and the corporation’s issuance and sale of such shares along with the issuance of a proprietary lease with respect thereto and the proposed non-residential use of such commercial units will not prevent the corporation from meeting the requirements of sec_216 no gain_or_loss will be realized by the corporation on the receipt of money or other_property in exchange for the shares allocable to each floor d commercial unit under sec_1032 plr-120753-02 sec_216 provides that in the case of a tenant-stockholder as defined in sec_216 there will be allowed as a deduction amounts not otherwise deductible paid_or_accrued to a cooperative_housing_corporation within the taxable_year but only to the extent that such amounts represent the tenant-stockholder’s_proportionate_share of -- the real_estate_taxes allowable as a deduction to the corporation under sec_164 which are paid_or_incurred by the corporation on the houses or apartment building and on the land on which such houses or building are situated or the interest allowable as a deduction to the corporation under sec_163 which is paid_or_incurred by the corporation on its indebtedness contracted -- a in the acquisition construction alteration rehabilitation or maintenance of the house or apartment building or b in the acquisition of the land on which the houses or apartment building are situated sec_216 provides that the term cooperative_housing_corporation means a corporation -- a having one and only one class of stock outstanding b each of the stockholders of which is entitled solely by reason of his ownership of stock in the corporation to occupy for dwelling purposes a house or an apartment in a building owned or leased by such corporation c no stockholder of which is entitled either conditionally or unconditionally to receive any distribution not out of earnings_and_profits of the corporation except on a complete or partial_liquidation of the corporation and d percent or more of the gross_income of which for the taxable_year in which the taxes and interest described in sec_216 are paid_or_incurred is derived from tenant-stockholders sec_216 provides that the term tenant stockholder means a person who is a stockholder in a cooperative_housing_corporation and whose stock is fully paid-up in an amount not less than an amount shown to the satisfaction of the secretary as bearing a reasonable relationship to the portion of the value of the corporation’s equity in the houses or apartment building and the land on which situated which is attributable to the house or apartment which such person is entitled to occupy sec_1_216-1 of the income_tax regulations provides that in order for the corporation to qualify as a cooperative_housing_corporation each stockholder of the corporation must be entitled to occupy for dwelling purposes an apartment in a building or a unit in a housing development owned or leased by the corporation the stockholder is not required to occupy the premises the right as against the corporation to occupy the premises is sufficient if conferred on each stockholder solely by reason of ownership of stock in the corporation in other words the stock must entitle the owner thereof to occupy the premises or to a lease of the premises the fact that the right to continue to occupy the premises is dependent upon the payment of charges to the corporation in the nature of rentals or assessments is immaterial revrul_74_241 1974_1_cb_68 provides that for purposes of sec_216 the term apartment in a building means an independent housekeeping unit consisting of one or more rooms containing facilities for cooking sleeping and sanitation normally found in a principal_residence revrul_90_35 1990_1_cb_48 provides that revrul_74_241 does not require that a unit presently contain all the facilities normally found in a principal_residence in order to constitute an apartment in a building for purposes of sec_216 accordingly a unit will be treated as meeting that definition if the stockholder is entitled to convert the unit to an apartment as defined in revrul_74_241 solely by reason of ownership of stock in the cooperative housing plr-120753-02 corporation the conversion of the unit would be reasonable under all the facts and circumstances including structural feasability and cost and the applicable zoning building and fire codes permit both the conversion and residential use of the unit as a matter of right whether conversion of a unit to residential use is reasonable will depend on all the facts and circumstances generally conversion will be reasonable where the unit is structurally similar to existing residential units in the building has ready access to plumbing and utility sources and the cost of converting the unit to residential use is not disproportionate to the fair_market_value the unit would have if the unit were sold as a residence revrul_90_35 considers the following facts x corporation is a cooperative_housing_corporation as defined in sec_216 of the code that owns land and a building thereon containing apartments all units in the multistory building are residential apartments except for three units on the ground floor that are leased for use as professional offices all of x’s issued and outstanding shares are allocated to the residential apartments in the building x proposes also to allocate authorized but unissued shares to the professional office units and sell them to the corporate or individual occupants of those offices the professional units are structurally similar to residential units in the building although the offices do not contain sleeping or cooking facilities they do contain one or more rooms that contain sanitation facilities normally found in a dwelling_unit moreover it would be reasonable to add sleeping and cooking facilities normally found in a dwelling_unit to the office units under all the facts and circumstances the cost of adding sleeping and cooking facilities is equal to approximately percent of the fair_market_value the professional units would have if they were sold as residential units ownership of the shares attributable to the office units would entitle the tenant- stockholders to install sleeping and cooking facilities and occupy the units for dwelling purposes upon approval of the board_of directors of the corporation x has agreed that such approval would not be unreasonably withheld and that it would cooperate in effecting the conversion the entire building including the professional office units is located in an area that is zoned for residential use except that the ground floor may have certain enumerated nonresidential uses that include use as professional offices the ground floor units could be converted from office use to residential apartment use as a matter of right under the applicable local zoning building and fire codes sec_1032 provides in part that no gain_or_loss shall be recognized to a corporation on the receipt of money or other_property in exchange for stock of such corporation sec_1_1032-1 provides in part that the disposition by a corporation of shares of its own stock for money or other_property does not give rise to taxable gain or deductible loss to the corporation regardless of the nature of the transaction or the facts and circumstances involved applying the above standards to the facts and representations submitted and subject_to the below limitations we conclude that the allocation of shares to each of the floor d commercial units and the corporation’s issuance and sale of such shares along with the issuance of a proprietary plr-120753-02 lease with respect thereto and the proposed non-residential use of such commercial units will not prevent the corporation from meeting the requirements of sec_216 provided such stock is fully paid up and in an amount which bears a reasonable relationship to the portion of the value of corporation’s equity in the building and land attributable to the unit which the purchaser is entitled to occupy and no gain_or_loss will be realized by the corporation on the receipt of money or other_property in exchange for the shares allocable to each floor d commercial unit under sec_1032 except as specifically ruled herein we express or imply no opinion concerning the federal tax consequences under the cited provisions or any other provision of the code this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer a copy of this letter must be attached to any income_tax return to which it is relevant sincerely brenda m stewart senior counsel branch office of the associate chief_counsel passthroughs and special industries
